Title: From Thomas Jefferson to Ralph Izard, 26 September 1785
From: Jefferson, Thomas
To: Izard, Ralph



Dear Sir
Paris Sep. 26. 1785.

I received a few days ago your favor of the 10th. of June and am to thank you for the trouble you have given yourself to procure me information on the subject of the commerce of your state. I pray you also to take the trouble of expressing my acknolegements to the Governor and Chamber of Commerce as well as to Mr. Hall for the very precise details on this subject with which they have been pleased to honour me. Your letter of last January, of which you make mention, never came to my hands. Of course the papers now received are the first and only ones which have come safe. The infidelities of the post-offices both of England and France are not unknown to you. The former is the most rascally because they retain one’s letters, not chusing to take the trouble of copying  them. The latter when they have taken copies, are so civil as to send the originals, re-sealed clumsily with a composition on which they have previously taken the impression of the seal. England shews no dispositions to enter into friendly connections with us. On the contrary their detention of our posts seems to be the speck which is to produce a storm. I judge that a war with America would be a popular war in England. Perhaps the situation of Ireland may deter the ministry from hastening it on. Peace is at length made between the emperor and Dutch. The terms are not published, but it is said he gets 10. millions of florins and the navigation of the Scheld not quite to Antwerp, and two forts. However this is not to be absolutely relied on. The league formed by the K. of Prussia against the Emperor is a most formidable obstacle to his ambitious designs. It has certainly defeated his views on Bavaria, and will render doubtful the election of his nephew to be king of the Romans. Matters are not yet settled between him and the Turk. In truth he undertakes too much. At home he has made some good regulations.
Your present pursuit being (the wisest of all) agriculture, I am not in a situation to be useful to it. You know that France is not the country most celebrated for this art. I went the other day to see a plough which was to be worked by a windlass, without horses or oxen. It was a poor affair. With a very troublesome apparatus, applicable only to a dead level, four men could do the work of two horses. There seems a possibility that the great desideratum in the use of the baloon may be obtained. There are two persons at Javel (opposite to Auteuil) who are pushing this matter. They are able to rise and fall at will without expending their gaz, and they can deflect 45°. from the course of the wind. This and better will do. I took the liberty of asking you to order me a Charlestown newspaper. The expence of French postage is so enormous that I have been obliged to desire that my newspapers from the different states may be sent to the office for foreign affairs at New York; and I have requested of Mr. Jay to have them always packed in a box and sent by the French packets as merchandize to the care of the American Consul at l’Orient, who will send them on by the periodical waggons. In this way they will cost me livres only where they now cost guineas. Will you permit me to add this to the trouble I had before given you of ordering the printer to send them under cover to Mr. Jay by such opportunities by water as occur from time to time. This request must go to the acts of  your assembly also. I shall be on the watch to send you any thing which may appear here on the subjects of agriculture or the arts, which [may] be worth your perusal. I since[rely] congratulate Mrs. [Izar]d and yourself on the double accession to your family by marriage and a new birth. My daughter values much your remembrance of her and prays to have her respects presented to the ladies and yourself. In this I join her, and shall embrace with pleasure every opportunity of assuring you of the sincere esteem with which I have the honor to be Dear Sir Your most obedient and most humble servant,

Th: Jefferson

